Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 1 of 14 Page ID #:7070




     1     FRED D. HEATHER - State Bar No. 110650
           fheather@glaserweil.com
     2     RORY S. MILLER - State Bar No. 238780
           rmiller@glaserweil.com
     3     GLASER WEIL FINK HOWARD
             AVCHEN & SHAPIRO LLP
     4     10250 Constellation Boulevard, 19th Floor
           Los Angeles, California 90067
     5     Telephone: (310) 553-3000
           Facsimile: (310) 556-2920
     6
           Attorneys for
     7     Court-Appointed Receiver
           W. Lawrence Patrick
     8
                                UNITED STATES DISTRICT COURT
     9
                              CENTRAL DISTRICT OF CALIFORNIA
    10
                                          EASTERN DIVISION
    11
           WB MUSIC CORP. et al.,                      CASE NO.: 5:16-cv-00600-JGB (SPx)
    12
                            Plaintiffs,                Hon. Jesus G. Bernal
    13
           v.
    14                                                 RECEIVER’S REPORT RE:
           ROYCE INTERNATIONAL                         STOLZ PERJURY AND
    15     BROADCASTING CORP., et al.,                 CONTEMPT
    16                      Defendants.
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    1
                           RECEIVER’S REPORT RE: STOLZ PERJURY AND CONTEMPT
 1973621
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 2 of 14 Page ID #:7071




     1           At 12:21 a.m. this morning, counsel for Stolz emailed a declaration to counsel
     2     for the Receiver that purported to, at long last, comply with Stolz’s disclosure
     3     obligations. There was an error in the file as transmitted that was only corrected this
     4     morning at 8:30 a.m., and counsel for the Receiver have not yet been able to review
     5     this declaration and fully compare its contents to the transcript of the recent hearings.
     6     Excerpts of the relevant portions of this document are attached as Exhibit 1 to this
     7     report.1 This latest declaration does, however, disclose that Stolz remains in violation
     8     of the Court’s orders, as it promises financial information that he has been ordered to
     9     deliver at some unspecified point in the future. See, e.g., Exhibit 1 at pp. 3-4 (items 6
    10     and 9 responses).
    11           In any event, even without Stolz’s most recent declaration, it is apparent that he
    12     has repeatedly violated the Court’s orders and made misrepresentations under oath—
    13     sometimes outright lies, and other times lies by omission, where he dribbles the truth
    14     out in as small of morsels as possible, hoping that his resistance to providing
    15     information will prevent the Receiver from learning of his non-disclosures.
    16           As the Court will recall from the February 26, 2021 hearing, one area where
    17     Stolz has not been fully truthful concerns payments made by Steve Zap and his
    18     affiliated companies such as Artbeatz to Stolz and others on behalf of the stations.
    19           During the hearing, counsel for the Receiver demonstrated how Stolz’s
    20     representations regarding Mr. Zap’s payments were patently false. See 2/26 Transcript
    21     at 5:10-7:7. As counsel for the Receiver showed the Court, Stolz’s claim that all
    22     payments by Mr. Zap would appear on the stations’ cash logs was false. This violated
    23     not only the Court’s order (dkt. no. 388) that compelled an accounting of these
    24     materials, but also were perjury to the extent that Stolz’s responses were intended to
    25     be under oath as the Court required.
    26

    27
           1
            Specifically, the Receiver has redacted home addresses for all individuals, account
    28     numbers, and other information of third parties, as well as removed the exhibits.
                                                        2
                               RECEIVER’S REPORT RE: STOLZ PERJURY AND CONTEMPT
 1973621
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 3 of 14 Page ID #:7072




     1           But that’s not all that was false. Immediately after having this falsehood called
     2     out, Stolz’s counsel stated to the Court that “[m]y understanding, Your Honor, is that
     3     there were two such payments made by Artbeatz and that one of — and these were for
     4     rent payments, and then — there’s two checks.” 2/26 Transcript at 7:17-19. Stolz’s
     5     counsel repeated that representation shortly thereafter: “my understanding is that there
     6     is no such other payments, but I will look into that, Your Honor.” 2/26 Transcript at
     7     8:16-17.
     8
                  Stolz himself took this line after being placed under oath and questioned by the
           Court:
     9

    10
                        THE COURT: So you’re only aware of only two payments
    11                  that were made by Steve Zap and/or his companies to
                        anybody affiliated with the station?
    12

    13                  MR. STOLZ: That is my understanding, yes.

    14
           (2/26 Transcript at 10:4-7).
    15
                 Either Stolz’s counsel is complicit in his misrepresentations and perjury, or
    16
           Stolz has lied to his own counsel. Under questioning by the Receiver’s counsel, Mr.
    17
           Stolz admitted that Steve Zap has paid lease payments to both Executive Park
    18
           Properties (the landlord for whom the Court was shown the check) and to Chuck
    19
           Haas, the landlord for the transmitter station. 2/26 Transcript at 41:8-15.
    20
                 The Receiver was unable to develop complete information on this point due to
    21
           Stolz’s disobedience of the Court’s order. See 2/26 Transcript at 42:10-44:4. Of
    22
           course, even Stolz’s sworn answers after being caught in his omissions of the truth is
    23
           at odds with information that the Receiver has independently obtained from Mr. Zap.
    24
           See 2/26 Transcript at 38:17-39:3. The Receiver is in the process of attempting to
    25
           obtain third party declarations attesting to Mr. Zap’s representations and will provide
    26
           those to the Court as soon as they are obtained.
    27
                 Another example of Stolz’s piecemeal revelation of information only when
    28

                                                       3
                              RECEIVER’S REPORT RE: STOLZ PERJURY AND CONTEMPT
 1973621
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 4 of 14 Page ID #:7073




     1     caught in a non-disclosure concerns the employees of the radio stations. Mr. Stolz
     2     was asked, point blank:
     3
                        Q: Other than Mr. Palomares and Ms. McKay, are there any
     4                  other employees or independent contractors of the radio
     5
                        station at this time?

     6                  A: No.
     7     2/26 Transcript at 57:7-10.
     8
                 Of course, the Receiver had caught Stolz in his lie:
     9
                       MR. PATRICK: Mr. Stolz, did you not have a part-time
    10                 employee who works at KRCK in Palm Desert?
    11                  A: Yes.
    12
           2/26 Transcript at 59:12-14.
    13
                 When asked why he failed to disclose this employee less than two pages
    14
           previously in the transcript, Mr. Stolz was dismissive: “Frankly, I didn’t think about
    15
           part-time people other than those whom you mentioned.” 2/26 Transcript at 60:2-3.
    16
           Of course, Stolz was readily able to name this individual as Al Ramirez. 2/26
    17
           Transcript at 60:18. Worse, Stolz’s most recent declaration identifies yet another
    18
           individual he failed to name: Valente Gonzalez. Exhibit 1 at p. 7. No explanation has
    19
           been given by Stolz as to why Mr. Gonzalez was not previously identified in his
    20
           sworn testimony.
    21
                 Moreover, while the Court was correct that it was very clear that Stolz had
    22
           violated, and continues to violate, its orders by managing the stations, Stolz made
    23
           direct admissions of such while under oath. While being questioned about directing
    24
           legal counsel for the stations on a debt collection matter, Mr. Stolz admitted:
    25

    26
                        Q: Were you directing Mr. Jameson [an attorney
    27                  representing the station] in regards to that legal action
                        [Bellaire Towers Homeowners’ Association’s lien] at the
    28

                                                       4
                              RECEIVER’S REPORT RE: STOLZ PERJURY AND CONTEMPT
 1973621
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 5 of 14 Page ID #:7074




     1
                        time you spoke with him within the last six months?

     2                  A: Yes.
     3
           2/26 Transcript at 49:14-17.
     4
                 Apart from these direct examples of perjury and disobedience, Stolz’s
     5
           examination was rife with claims that he either did not know information he was
     6
           ordered to disclose, or that he would have to go get information—information that the
     7
           Court has repeatedly ordered him to gather and provide. It seems that Stolz’s typical
     8
           gambit was to claim that he “believed” that information had been provided, even
     9
           when it had not. At a minimum, this demonstrates Stolz’s extremely cavalier attitude
    10
           towards the Court’s orders requiring him to disclose information under penalty of
    11
           perjury—he took no steps to ensure that the information was in fact disclosed, that it
    12
           was accurate information, and that it was complete. He merely “believed” it was.
    13
           Examples abound throughout the testimony provided by Stolz.
    14
                 In sum, despite Edward Stolz’s best efforts at obfuscating the truth and
    15
           hampering the Receiver, the truth is finally beginning to come out—truth that Stolz
    16
           has done his best to avoid disclosing, including by making misrepresentations to the
    17
           Court and under oath. It is also clear that despite the Court’s repeated contempt orders
    18
           and an overnight stay in custody after being a fugitive from justice that Stolz
    19
           continues to fail to obey the Court’s directions.
    20

    21
           DATED: March 4, 2021                   GLASER WEIL FINK HOWARD
    22                                             AVCHEN & SHAPIRO LLP
    23

    24                                            By:
                                                        FRED D. HEATHER
    25                                                  RORY S. MILLER
    26                                                  Attorneys for
                                                        Court-Appointed Receiver
    27

    28

                                                       5
                              RECEIVER’S REPORT RE: STOLZ PERJURY AND CONTEMPT
 1973621
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 6 of 14 Page ID #:7075




                      EXHIBIT 1
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 7 of 14 Page ID #:7076




            R ES P O N S ES T O R EQ U ES T S FO R IN FO R M AT IO N
   With regard to the Order of Hon. Jesus G. Bernal issued on February 24, 2021
   [Dkt. 388], the following responses are provided in response to the acts required to
   be performed by Edward Stolz. The responses pertain to the twelve items listed in
   the Order.
          IT EM 1:       S to lz m ust have sig n ed over c om p lete o p eratio nalco ntrolan d
   tran sactio n ala uth ority to th e R ec eiver for any an d allb an k accou n ts from w h ich
   an y m o nies h ave b een p aid , or in co m e d e p osited , for any ofth e rec eivership
   assets.

   Response: Edward Stolz was unable to sign over operational control and
   transaction authority to the Receiver due to banking regulations and advice given
   to Edward Stolz and Debby McKay by bank personnel. Consequently, rather than
   delay access of those funds to the Receiver, the following bank account has now
   been closed:

                 Bank of America Account No.                     9995

   The proceeds of the Royce International accounts, funded by Royce receipts, have
   been converted to a cashier’s check in the amount of $1,041.01. This was
   forwarded by overnight delivery, to Adli Law, Los Angeles on March 2, 2021,
   with instructions to transmit that check to the Receiver. Adli Law is being directed
   to send the funds to the Receiver later this week. A Silver State bank account
   (Bank of America Account No.                6742) was closed by the Bank of
   America on September 21, 2020, without prior notice, and was not reopened.

   There are no other bank accounts owned by the three stations of the Receivership.
           IT EM 2:       S to lz m ustp rovid e c on tact in form atio n (n am e, ad d ress,
   telep h on e n um b er an d em ail) for th e acc ou n tin g firm th at p rep ared the
   receivership assets’2016 tax returns, w h ich S to lz ha s rep rese nted is th e m ost
   recen tyear o ffilin g .

   Response: The contact information (name, address, and telephone number) for
   the accounting firm that prepared the receivership assets’ 2016 tax returns is as
   follows:


                                                 1
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 8 of 14 Page ID #:7077




          Maxym S. Panchuk, CPA
          O’Brien & Panchuk, LLP
          44751 Village Court, Suite 300
          Palm Desert, CA 92260
          760-851-0056
          Email: info@obrienpanchuk.com

           IT EM 3:        S to lz m ustp rovid e a ny an d alld o cum en ts in his p o ssession ,
   cu sto d y, o r co n trolthatrelate to th e as-yetu nfiled 2017, 2018, and 2019 tax
   retu rns for the receiversh ip assets

   Response: The documents that relate to the as-yet unfiled 2017, 2018, and 2019
   tax returns for the receivership assets that have been requested are in the
   possession and custody of Panchuk Accountancy.

   The contact information for Panchuck Accountancy is as follows:

          Panchuk Accountancy, LLP
          44751 Village Court, Suite 300
          Palm Desert, CA 92260
          760-851-0056
          Email: info@obrienpanchuk.com

   Debbie McKay has requested these materials from Panchuk Accountancy. Those
   documents will be provided upon receipt under separate cover.

           IT EM 4:       S to lz m ustp rovid e c on tact inform atio n (n am e, ad d ress,
   telep h on e n um b er an d em ail) for th e lan d lo rd th at o p erates th e p rim ary
   tran sm itter site for K R CK (th e P alm Desertstatio n ), as w ellas allkeys to th e
   tran sm itter site and a co p y o fth e le ase o r rentalag reem en t w ith that land lord .

   Response: The contact information (name, address, telephone number, and email
   for the landlord that operates the primary transmitter site for KRCK (the Palm
   Desert station) is as follows:

          KRCK
          CF&D CORP
          6774 Magnolia Avenue
          Riverside, CA 92596
          Site Manager: Mr. Bryant
          Email: jtb@wireless-sites.com
          805-428-3705

                                                   2
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 9 of 14 Page ID #:7078




   Edward Stolz does not possess keys other than those which have been provided.
   Mr. Bryant can be contacted for the access to the transmitter site.

   A signed copy of the lease or rental agreement for the property is attached hereto
   as Attachment A.

           IT EM 5:       S to lz m ustp rovid e c on tact in form atio n (n am e, ad d ress,
   telep h on e n um b er an d em ail) for th e lan d lo rd th at o p erates th e b ackup
   tran sm itter site for K R FH (the L as V eg as station ), as w ellas allkeys to the
   tran sm itter site and a co p y o fth e le ase o r rentalag reem en t w ith that land lord

   Response: The contact information (name, address, telephone number, and
   email) for the landlord that operates the backup site for KFRH (the correct call
   letters of the Las Vegas station) is as follows:

   This information is being provided for Black Mountain. This is a back-up
   transmitter site that was secured after the Mt. Potosi transmitter building collapsed,
   crushed, and debilitated KFRH antenna and transmitter facilities.

        Western Radio Service
        P.O. Box 2450
        Carefree, Arizona 85378
        541-389-5286

   A diligent search for this key could not confirm the identity of the correct key
   matching this building. Richard Ordoffer or Toni (the Administrative Assistant
   for the site) can be contacted to access this site. They can be contacted at 541-389-
   5286. A message can be left with those persons for Entry and extra keys.

   After a diligent search, no signed copy of the lease could be located. An unsigned
   copy of the lease with the landlord for the site is attached hereto as Attachment B.

          IT EM 6:        S to lz m ustp rovid e a com p lete acc ou n tin g , includ ing th e d ate,
   am ou n t, an d p urp o se, ofan y and allp aym ents from S teve Z ap and /or any
   co m p an y affiliated w ith h im eith er to th e receiversh ip statio n s or o n the b eh alfof
   the receiversh ip stations.

   Response: Debby McKay has requested an accounting, including the date,
   amount, and purpose, of any and all payments from Steve Zap and/or any company
   affiliated with him either to the receivership stations or on the behalf of the
   receivership stations from Artbeatz since July 6, 2020. Ms. McKay expects to

                                                   3
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 10 of 14 Page ID #:7079




    receive that information, shortly. That information will be provided under separate
    cover.

           IT EM 7:      S to lz m ustp rovid e c red itcard statem e nts th atsh o w an y
    reim b ursab le exp enses from th e re ceiversh ip sta tio n s to S tolz, Deb b y M cK ay, o r
    oth ers.

    Response: There are no credit card statements that show any reimbursable
    expenses from the receivership stations to Edward Stolz, Debby McKay, or others.
    The defendant companies, have not issued at any time any credit cards to any staff
    member for any items to be reimbursed, nor does it use any type of Credit Cards or
    Debit Cards, nor does it have any such statements. In addition, no other person or
    company has used any credit cards for reimbursable expenses from the
    receivership stations to Edward Stolz, Debby McKay, or to anyone.

          IT EM 8:      S to lz m ustp rovid e a ny an d allco m m un icatio ns, in w h atever
    hard cop y o r electro nic fo rm , reg ard ing valu atio n ofth e receiversh ip sta tio n s
    from Jan uary 1, 2018 to the p resen t.

    Response: Copies of all documents, whether in hard copy of electronic form, are
    attached hereto as Attachment C.

            IT EM 9 :      S to lz m ustp rovid e a com p lete acc ou n tin g , includ ing th e d ate,
    am ou n t, an d p urp o se, ofan y and allp aym ents b y each o fthe receivership
    statio n s from Jan u ary 1, 2018 to th e p resent. For the avo id an ce o fd ou b t, a
    g eneralized statem e nto fw h atth e statio n s’m o nth ly p aym en ts are is in sufficien t
    to sa tisfy th is req ue st

    Response: An accounting, including the date, amount, and purpose, of all
    payments by each of the receivership stations from January 1, 2018 to December
    31, 2018 is attached hereto as Attachment D. It is offered as accurate to the best of
    Debby McKay’s and Edward Stolz’ knowledge, information and belief and the
    best information available to them. A complete accounting, including the date,
    amount, and purpose, of any and all payments by each of the receivership stations
    from January 1, 2019 to present still is in the process of being compiled and will be
    provided under separate cover.




                                                    4
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 11 of 14 Page ID #:7080




           IT EM 10:       S to lz m ust id e ntify, b y cred ito r an d b alan ce, a listing ofall
    am ou n ts th at th e receiversh ip sta tio n s are cu rre ntly in arre ars, as w ellas an
    exp lana tio n fo r allsu ch u np aid d eb ts.

    Response: A listing, by creditor and balance, of all amounts that the receivership
    stations are currently in arrears, as well as an explanation for all such unpaid debts,
    is as follows:

           1.    Crown Castle: According to a document filed with the Court [Dkt.
    362] by the Receiver, the amount owed to Crown Castle is $882,667.63. It is not
    known by Edward Stolz whether that number is accurate. The amount that is
    claimed by Crown Castle that is owed is neither known nor adjudicated. Receiver
    alleges the Crown Castle tower lease at Mt. Potosi, is in arrears. In fact, the site
    became debilitated due to electrical (power) failure in October 2015, with
    subsequent power distribution disablement and diesel generator failure, rendering
    the site unusable for its intended purposes. Then, in 2017, the entire building
    collapsed due to structural failure and inadequate maintenance, causing the facility
    to become completely unusable. Lessor failed and refused to repair the damage
    and restore Silver State’s functionality, which resulted in Silver State bringing suit
    and suspending the payment of rents during the period of incapacity. Crown
    responded with suit for rent during the period of incapacity. Silver State
    demonstrated only five percent of the building’s functionality dictated a reasonable
    rental value of less than $20,000.00 until expiration of the lease. Silver State
    tendered a settlement amount of $100,000.00 without waiving its greater claims
    against Crown. It happened that Crown had and received the funds but failed and
    continues to fail to respect the settlement and continues to fail to dismiss its own
    action. Silver State’s counsel to these actions will confirm these facts, and is
    continuing actions against Crown.

            A functional site would have generated $364,800.00 in rents for the relevant
    period. The minimally-functional site, from which KFRH did not in fact operate,
    had a value of $18,240.00, which is far less than the $100,000.00 already tendered
    in full settlement and in reliance upon Crown dismissing its cross-action for unpaid
    rents. The number of $800,000.00 has never been memorialized, and was only
    heard third-hand through ADLI Law.

           2.    Bellaire HOA: It has been claimed that the amount of $305,000 is
    owed to Bellaire HOA. The matter of the Bellaire HOA irregularly-obtained
    judgment has been raised by the opposition. This case arose from Golden State’s
    suit seeking return of its $120,000 security deposit, which Golden State advanced
    on behalf of the seller of KREV, at closing. It has since vacated the building in an

                                                     5
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 12 of 14 Page ID #:7081




    orderly and timely manner upon conclusion of its lease. Bellaire cross complained
    for alleged unauthorized use of an amount of electrical power in the approximate
    value under $5000. This small amount of power was, in fact, used by Bellaire’s
    own window-washing trolley equipment; not by Golden State. Had Golden
    actually used this power, its modest value would have been deducted from the
    greater security deposit, with the balance to be returned to Golden State. The
    security deposit remains unpaid to date. Moreover, Golden State is now mounting
    an action for trespass and interference to chattels, conversion, and interference with
    prospective business advantage, vs. Bellaire HOA. This matter arises from its
    interference with Golden State’s reclamation of its property (rooftop antenna
    tower), and its exercising dominion over and using the Golden State tower assets,
    as if it were its own income property.

            Bellaire has frozen Golden State’s $120,000 security deposit, and has stated
    that it wants an additional $200,000.00. Golden State, on the other hand, asserts
    damages including the deposit, $500,000.00 for the value of the defalcated
    property, plus dislodgment of the unjust gain received by Bellaire, believed to be in
    excess of $100,000.

          3.     Hass Properties: It has been claimed that there is an outstanding
    obligation to Haas properties in connection with the current KREV tower lease.
    The amount of any allegation is not known at this time. There is no such
    obligation known by or expressed to Edward Stolz, Golden State, or its principals.
    There is also no action threatened or pending.

           With the proviso that Edward Stolz has not been in control of the stations
    since July 24, 2020, Edward Stolz is not aware of any other amounts that the
    receiver stations are in arrears at this time.

             IT EM 11:       T o th e extent no t co vered elsew here in th is or th e Court’s
    p rio r ord ers, S to lz m u st su rrend er allkeys to any o fth e statio ns’stud ios,
    offices, p rim ary tran sm itter sites, second ary/b acku p transm itter site s, or
    eq uip m ent cab inets thatrem ain in h is p o ssession custod y or c ontro l, in clud ing ,
    sp ecifically, allkeys to th e K R EV (S an Fran cisco ) stud io and office .

    Response: Edward Stolz has surrendered all keys in Edward Stolz’s or any of his
    subsidiary company’s possession to any of the stations’ studios, offices, primary
    transmitter sites, secondary/backup transmitter sites, or equipment cabinets,
    including, specifically, all keys to the KREV (San Francisco) studio and office.
    Should there be any exception, it is not due to the actions or inactions of
    defendants; rather, this would be due to the inability to identify the appropriate


                                                  6
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 13 of 14 Page ID #:7082




    key. In the meantime, Ms. McKay has provided a method for the Receiver by
    which to quickly reach the respective site managers; KRCK transmitter site, Indio
    Hills, Mr. Bryant 805-428-3705 (page 2 item 4) and Richard Ordoffer or Toni 541-
    389-5286 (page 3 item # 5).

           IT EM 12:      S to lz m ustp rovid e a valid curren tm ailing an d resid en ce
    ad d ress for h im self, Deb b y M cK ay, and an y o ther em p loyees o r co n tractors of
    the receiversh ip stations.

    Response:

    Edward Stolz:

    A current valid mailing address for Edward Stolz is: Edward Stolz,


    A current valid residence address for Edward Stolz is Edward Stolz, 1


    Debby McKay:

    A current valid mailing address for Debby McKay is: Debby McKay, Security
    Pacific Real Estate, 11707 Fair Oaks Blvd., Suite 300, Fair Oaks, CA 95628

    A current valid residence address for Debby McKay is: Debby McKay,


    Other Persons:

    A current residence address of James Palomares is:


    A current residence address of Valente Gonzalez is:


    A current residence address of Albert Ramirez is:




                                                 7
Case 5:16-cv-00600-JGB-SP Document 400 Filed 03/04/21 Page 14 of 14 Page ID #:7083
